Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the first office action in response to the above identified patent application filed on 04/09/2021.  Claims 1-6 are currently pending and being examined.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
FUEL INJECTOR INCLUDING A GUIDE MEMBER AT ITS DOWNSTREAM PORTION FOR SUPPLYING AIR AND FUEL INTO A GAS TURBINE COMBUSTOR 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-5 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Horikawa et al. (US 2017/0082291).
In regards to Independent Claim 1, and with particular reference to Figures 2, 3, 5A, 8, Horikawa discloses a gas turbine combustor 3 comprising: a combustion liner 13 forming a combustion chamber 11; a fuel injector 15 provided at a top portion of the combustion liner; and a housing chamber 29 located upstream of the combustion chamber and housing the fuel injector, wherein the fuel injector includes a fuel supply tube 33 penetrating through the housing chamber 29 and configured to supply fuel F to the combustion chamber, and a guide member  35 provided on an outer side of a downstream portion of the fuel supply tube, the guide member being configured to allow air A to pass therethrough, the fuel supply tube includes, in the downstream portion thereof, a fuel injection hole 39 configured to inject fuel to the air passing through the guide member (as shown particularly in figures 5A, 8), so as to mix the fuel with the air, and the guide member is configured to supply the air and the fuel therefrom into the combustion chamber (par. 45).
Regarding dependent Claim 2, Horikawa discloses further comprising an air introduction passage 25 formed between the combustion liner and a housing H covering the combustion liner, and configured to introduce the air A into the housing chamber 29.
Regarding dependent Claim 3, Horikawa discloses further comprising a distribution plate 47 for the air, provided at a part where the housing chamber 29 and the air introduction passage 25 communicate with each other (as shown particularly in figure 3, air flowing through the passage 25 enters the chamber 29 via the openings 27 ).
Regarding dependent Claim 4, Horikawa discloses wherein the guide member 35 has a cylindrical shape (refer to figures 2, 4) or a polygonal shape as viewed in an axial direction of the fuel supply tube, and is formed with a guide groove (41 as shown in figure 5A) that the fuel injection hole faces.
Regarding dependent Claim 5, Horikawa discloses wherein 3352776.v1_<17>-5929.1000-000 (F2815-02) the fuel injection hole 39 opens in a direction of 0 to 30 degrees with respect to a radial direction of the fuel supply tube (within the claimed range as shown in figure 8; and par. 44), the guide groove 41 of the guide member opens in a direction of 0 to 30 degrees with respect to the axial direction of the fuel supply tube (within the claimed range as shown in figure 8), and the fuel injector is configured such that an air flow-out direction from the guide groove has an angle of 60° to 90° with respect to the fuel injection hole (within the claimed range as shown in figure 8).












Claims 1-6 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Hayashi et al. (US 2004/0035114).

    PNG
    media_image1.png
    879
    817
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    782
    828
    media_image2.png
    Greyscale

In regards to Independent Claim 1, and with particular reference to marked-up Figures 1 and 3 shown immediately above, Hayashi discloses a gas turbine combustor 1 comprising: a combustion liner forming a combustion chamber 4; a fuel injector provided at a top portion of the combustion liner; and a housing chamber located upstream of the combustion chamber and housing the fuel injector, wherein the fuel injector includes a fuel supply tube penetrating through the housing chamber and configured to supply fuel 15b to the combustion chamber, and a guide member provided on an outer side of a downstream portion of the fuel supply tube, the guide member being configured to allow air 12b to pass therethrough, the fuel supply (as shown particularly in figure 3).
Regarding dependent Claim 2, Hayashi discloses further comprising an air introduction passage formed between the combustion liner and a housing covering the combustion liner, and configured to introduce the air into the housing chamber.
Regarding dependent Claim 3, Hayashi discloses further comprising a distribution plate for the air, provided at a part where the housing chamber and the air introduction passage  communicate with each other (as shown particularly in figure 1).
Regarding dependent Claim 4, Hayashi discloses wherein the guide member has a cylindrical shape (refer to figure 2) or a polygonal shape as viewed in an axial direction of the fuel supply tube, and is formed with a guide groove (hole in the guide member, refer to figure 3) that the fuel injection hole faces.
Regarding dependent Claim 5, Hayashi discloses wherein 3352776.v1_<17>-5929.1000-000 (F2815-02) the fuel injection hole opens in a direction of 0 to 30 degrees with respect to a radial direction of the fuel supply tube (within the claimed range as shown in figure 3; also par. 52 teaches the claimed angles are typical), the guide groove of the guide member opens in a direction of 0 to 30 degrees with respect to the axial direction of the fuel supply tube (within the claimed range as shown in figure 3; also par. 52 teaches the claimed angles are typical), and the fuel injector is configured such that an air flow-out direction from the guide groove has an angle of 60° to 90° with respect to the fuel (within the claimed range as shown in figure 3; also par. 52 teaches the claimed angles are typical).
Regarding dependent Claim 6, Hayashi discloses further comprising a fixed swirl vane 8 provided on an inner side of the guide member and configured to swirl the air passing between the guide member and the fuel supply tube around the guide member.

Contact information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831. The examiner can normally be reached Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/William H Rodriguez/Primary Examiner, Art Unit 3741